Citation Nr: 1730135	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee instability. 

2.  Entitlement to a rating in excess of 10 percent for right knee instability. 

3.  Entitlement to a rating in excess of 20 percent prior to November 1, 2015 and in excess of 10 percent therefrom for degenerative joint disease (DJD), left knee, to include the propriety of the reduction of the rating to 10 percent effective on November 1, 2015.

4.  Entitlement to a rating in excess of 20 percent prior to November 1, 2015 and in excess of 10 percent therefrom for DJD, right knee, to include the propriety of the reduction of the rating to 10 percent effective on November 1, 2015.

5.  Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disabilities. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to August 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, reduced the evaluations of DJD of the right and left knees from 20 percent to 10 percent, and assigned separate ratings for the service-connected disabilities based on instability of the right and left knees, assigning both a 10 percent disability rating.

In a February 2014 decision, the Board restored the 20 percent ratings assigned for the Veteran's DJD of the right and left knees, and remanded the issues of entitlement to increased ratings for the right and left knees for additional development. 

While on remand, the Agency of Original Jurisdiction (AOJ) again reduced the Veteran's rating for her service-connected right and left knee DJD from 20 percent to 10 percent, effective from November 1, 2015, forward.  See May 2014 Rating Decision and June 2014 Notification Letter (proposing to reduce the Veteran's rating for her right and left knee DJD from 20 percent disabling to 10 percent); see also August 2015 Rating Decision (effectuating the proposed rating reduction and assigning a 10 percent rating for both right and left knee DJD effective from November 1, 2015, forward).  Accordingly, the issue currently before the Board has been characterized to reflect the Veteran's current staged rating as well as the propriety of the reduction decision.  

Additionally, the Veteran's representative has asserted that she is unemployable, as a result of her service-connected bilateral knee disabilities.  See February 2016 Statement of Accredited Representative.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the Board finds that the claim for a TDIU is part and parcel to the increased rating claims currently on appeal and has been listed on the title page.  

The Board notes that the issues of entitlement to an effective date earlier than June 30, 2014, for the grant of service connection for a lumbar strain and radiculopathy of the right lower extremity and entitlement to an increased rating for radiculopathy of the right lower extremity are also in appellate status as a result of the VA Form 9 (substantive appeal) submitted in March 2017.  Nevertheless, these issues will not be addressed herein as they have not been certified to the Board for consideration.  Significantly, it appears the AOJ is still taking action on these issues.  Therefore, the Board will not take jurisdiction over these issues at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In November 2016, the Veteran contended that her service-connected DJD of the bilateral knees had worsened.  See November 2016 Correspondence.  As a consequence, the AOJ provided a February 2017 VA examination to assess the Veteran's current knee disabilities.  However, a review of the February 2017 VA examination report shows that on range of motion testing, the examiner noted additional functional loss due to pain, but failed to express this in terms of the degrees of additional range of motion loss per DeLuca v. Brown, 8 Vet. App. 202 (1995).  In light of the foregoing, the Board finds that another VA examination is needed to clarify the current severity of the Veteran's service-connected bilateral knee disabilities.  

The Board notes that consideration of entitlement to a TDIU is dependent upon the impact of the Veteran's service-connected disabilities on her ability to obtain or retain substantially gainful employment.  The matter of a TDIU is thus inextricably intertwined with the Veteran's increased rating claims for bilateral knee disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  

2.  After the records development has been completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of her service-connected bilateral knee disabilities.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.

a)  The examiner should separately discuss the objective evaluation for each knee, and address any weakened movement, excess fatigability with use, incoordination, and painful motion.

b)  To be compliant with Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the examiner must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The examiner is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups. 

c)  To comply with Correia v. McDonald, 28 Vet. App. 158, 170 (2016), testing of the range of motion must include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation. 

d)  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why. 

e)  The examiner should comment as to whether (and if so, to what extent, (i.e., slight, moderate, or severe)) there is recurrent subluxation or lateral instability of the knee.  

f)  The examiner should also comment on the functional impairment caused by the Veteran's service-connected bilateral knee disabilities.  

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing all indicated development, the Veteran's claims, including the claim for a TDIU, should be readjudicated based on the entirety of the evidence (to specifically include a review of all evidence associated with the claims file since the July 2016 supplemental statement of the case (SSOC)).  If any of the claims remain denied, the Veteran and her representative should be furnished an SSOC and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

